Citation Nr: 0000936	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

In his March 1998 VA Form 9, the veteran requested a travel 
Board hearing.  However, in a June 1998 statement, the 
representative indicated that the veteran no longer wanted a 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.


FINDINGS OF FACT

1.  The veteran's rheumatic heart disease is not manifested 
by either (1) a recurrence of rheumatic fever, with cardiac 
manifestations, within the past three years; or (2) a 
diastolic murmur with characteristic electrocardiogram 
manifestations or a definitely enlarged heart.

2.  The veteran's rheumatic heart disease is not manifested 
by any of the following: (1) a workload of greater than five 
metabolic equivalents but not greater than seven metabolic 
equivalents results in dyspnea, fatigue, angina, dizziness, 
or syncope; or (2) evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7000 (1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

In an October 1974 rating decision, service connection was 
granted for rheumatic heart disease, with an anterodiastolic 
murmur and aortic insufficiency.  A 10 percent disability 
rating was assigned.  In a December 1981 decision, the Board 
denied a claim for a rating in excess of 10 percent for 
rheumatic heart disease.

VA medical records reveal that the veteran underwent an 
echocardiogram in June 1992.  The results of that 
echocardiogram were the following: aortic root dilatation; 
aortic valve and root sclerosis, with mild aortic 
regurgitation; and minor tricuspid and mitral regurgitation.  
Chest X-rays taken in July 1992 were normal.  The veteran 
underwent several electrocardiograms (EKGs) in July 1992.  
The last EKG in July 1992 revealed sinus tachycardia.  In 
August 1992, the assessment was rheumatic fever at age seven 
along with rheumatic heart disease that was manifested by 
mild aortic and mitral insufficiency.  The impressions from 
an October 1993 echocardiogram were the following: dilated 
aortic root; aortic sclerosis, with mild aortic 
insufficiency; and borderline ventricular hypertrophy, 
suggestive of a slightly decreased left ventricular function.

The veteran was afforded a VA general medical examination for 
pension purposes in October 1995.  Physical examination 
revealed that the point of maximal impulse was at the fifth 
left intercostal space at the midclavicular line.  There were 
no heaves or thrills.  A Grade II/VI crescendo/decrescendo-
type murmur was present and was best heard at the second 
right intercostal space at the sternum.  A Grade II/IV 
blowing holodiastolic murmur was also heard at the second 
right intercostal space at the sternum; that murmur radiated 
into the neck.  A loud S4 gallop was also present.  
Peripheral pulses were 3+, symmetric bilaterally, and without 
bruits.  Chest X-rays revealed the presence of a nonspecific 
tiny nodule in the right upper lung, but were otherwise 
unremarkable.  An EKG was normal.  The clinical impression 
was that there was auscultatory evidence of aortic stenosis 
and aortic insufficiency, which was compatible with rheumatic 
valvular heart disease. 

In July 1997, the veteran filed a claim for an increased 
rating for his rheumatic heart disease.

The veteran was afforded a VA fee-basis examination in 
October 1997.  He stated that he had had rheumatic fever when 
he was five years old and that when he was discharged from 
service he was given a 10 percent rating for heart disease.  
The veteran also reported a history of aortic stenosis and 
mitral valve prolapse.  He reported having shortness of 
breath, that he felt dizzy every other day, that his legs 
cramped after activity; and that he felt tired all the time 
and could not lay carpet anymore.  He complained, further, of 
heart palpitations.  The veteran was noted to have multiple 
disabilities, including bipolar disorder, rheumatoid 
arthritis and Crohn's disease.  Physical examination revealed 
that the heart had regular rate and rhythm.  The point of 
maximal impulse was in the fifth intercostal interspace.  
There was a Grade II murmur at the right second intercostal 
interspace, which radiated to the neck.  A loud S4 gallop was 
heard.  Blood pressure was 140/90, and pulse was 76.  There 
were no varicosities or swelling of the lower extremities.  
The diagnosis was remote childhood rheumatic fever, with 
resultant aortic stenosis and aortic insufficiency that was 
secondary to rheumatic heart disease.  The examiner indicated 
that this disorder was a severe impairment. 

VA medical records reveal that in April 1998 the veteran 
complained of shortness of breath, especially on exertion.  
Physical examination revealed prominent first and second 
heart sounds.  A faint systolic ejection murmur was heard in 
the aortic area.  It was noted that the February 1998 EKG and 
chest X-rays were normal.  The assessment was valvular heart 
disease.  

In May 1998, the veteran was afforded another VA examination.  
He reported that he had had more shortness of breath on 
exertion in the past year and that his feet had been cold for 
the past year.  The veteran also indicated that he had had 
chest pain and that he also had had minimal ankle edema for 
the past two months.  Physical examination revealed that the 
heart rate was regular.  There was a systolic murmur, which 
was best heard at the aortic area and which radiated into the 
neck and the left chest.  The lungs were clear to 
auscultation.  There was no axillary adenopathy.  With regard 
to the extremities, the femoral pulsations seemed weaker than 
normal; the examiner could barely feel the popliteal 
pulsations and could not feel any arterial pulsations in 
either foot.  There was no edema of the lower extremities.  
The impressions were stable rheumatic heart disease, 
involving the aortic valve; and chest pain with an unknown 
etiology.

The veteran also underwent an echocardiogram in late May 1998 
as a part of the VA examination.  M-mod measurements showed 
that the following fell within the stated normal ranges: left 
ventricle (LV) in diastole and systole; percent fraction 
short; septum; and posterior left ventricle wall.  The 
conclusions were that there were a normal left ventricle; 
normal atrial and right ventricular dimensions; thickened 
aortic value leaflets, cannot exclude bicuspid value with 
raphe between right and left coronary cusps; no aortic 
stenosis or aortic insufficiency; and otherwise normal valve 
morphology and flow patterns.  

VA medical records reflect that, in June 1998, the veteran 
complained of chest pain caused by anxiety and stress and 
shortness of breath, especially with exertion.  Physical 
examination revealed that the chest was clear to percussion 
and auscultation.  Blood pressure was 109/87.  The heart had 
a regular rate.  The first and second heart sounds were 
normal, and there were no murmurs.  The diagnoses were 
coronary atherosclerosis of an unspecified type of vessel, 
native or graft; coronary artery disease; and endocarditis, 
valve unspecified, unspecified cause, valvular heart disease.   

The veteran underwent an exercise treadmill electrocardiogram 
in July 1998 as a part of his VA examination.  The report 
reflects a preliminary cardiac diagnosis of questionable 
angina.  Observations were that the regular Bruce protocol 
was used; that the test was stopped due to shortness of 
breath and pain in the anterior chest; that there were no 
exam changes; that there were no symptoms other than exercise 
shortness of breath and dizziness (with a notation that the 
veteran was very vocal about his condition); and that there 
were no arrhythmias except occasional ectopy.  It was 
concluded that there had been fairly good response 
hemodynamically; that the test "possibly" was positive; and 
that the veteran gave a strong suggestion of cardiac pain 
with emotion and exercise.  

In a September 1998 addendum, the May 1998 VA examiner noted 
that she had reviewed the veteran's claims folder and VA 
medical records.  It was noted that the veteran was able to 
perform a workload of 10 METs during his exercise treadmill 
test in July 1998.  The doctor also noted that the latest 
echocardiogram showed thickening of the aortic valves without 
aortic stenosis or aortic insufficiency, and that that 
abnormality was not sufficient to cause or contribute to the 
veteran's reported chest pain.  The doctor also noted that 
rheumatic valvular heart disease does not cause, contribute 
to the development of, or aggravate hypertension.  
Accompanying the addendum is a copy of a computerized summary 
of the veteran's treadmill test results, which notes that the 
test had been stopped due to chest tightness and shortness of 
breath and that a workload of 10 METs had been attained.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (1999).  

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  However, the effective date of 
January 12, 1998, for the revised criteria prevents the 
application prior to January 12, 1998, of those criteria.  In 
other words, prior to January 12, 1998, only the old criteria 
will apply, but from January 12, 1998, to the present, the 
veteran is entitled to the application of the criteria most 
favorable to him.  See Rhodan v. West, 12 Vet. App. 55 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
the instant case, the RO has provided notice to the veteran 
of, and also applied, the revised regulations.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, and without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-94 
(1993).

Under the pre-January 12, 1998 rating criteria, a 10 percent 
disability rating for rheumatic heart disease is warranted 
for the following: an identifiable valvular lesion; slight, 
if any, dyspnea; and the heart is not enlarged.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997).  A 30 percent 
evaluation is warranted for three years following the 
termination of an established service episode of rheumatic 
fever or a subsequent recurrence, with cardiac manifestations 
during the episode or recurrence.  Id.  A 30 percent 
disability rating is also warranted for a diastolic murmur 
with either characteristic EKG manifestations or a definitely 
enlarged heart.  Id.  A 60 percent evaluation requires the 
following: the heart definitely enlarged; severe dyspnea on 
exertion, evaluation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and more than light manual labor 
is precluded.  Id.  A 100 percent evaluation requires the 
following: definite enlargement of the heart, confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at the end of the day or other 
definite signs of beginning congestive failure; and more than 
sedentary employment is precluded.  A 100 percent disability 
rating is also warranted during a period of active rheumatic 
heart disease and for a period of six months following a 
period of active rheumatic heart disease where there are 
ascertainable cardiac manifestations.  Id. 

Under the January 12, 1998 revision, a 10 percent disability 
rating is warranted for rheumatic heart disease when 
continuous medication is required or where a workload of 
greater than seven METs (metabolic equivalents) but not 
greater than ten METs results in dyspnea, fatigue, angina, 
dizziness, or syncope.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1999).  A 30 percent evaluation requires either (1) 
that a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (2) that there is evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram, or 
X-ray.  Id.  A 60 percent evaluation is warranted when one of 
the following is present: (1) more than one episode of acute 
congestive heart failure in the past year; (2) a workload of 
greater than three METs but not greater than five METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3) there is evidence of left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  A 100 percent 
disability rating is warranted during an active infection 
with valvular heart damage and for three months following 
cessation of therapy for the active infection.  A total 
disability rating is also warranted when one of the following 
is present: (1) chronic congestive heart failure; (2) a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or (3) there is evidence of 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).

Analysis

Considering the veteran's rheumatic heart disease under the 
old rating criteria, it is noted that there is no evidence 
that the veteran has had a recurrence of rheumatic fever 
within three years of the date of his latest claim for an 
increased rating.  Also, there is no persuasive evidence that 
the veteran currently has a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  Although a holodiastolic murmur was heard during the 
October 1995 VA general medical examination, a diastolic 
murmur was not found on the four examinations subsequent to 
the date of his latest claim for an increased rating.  On the 
October 1997 VA fee-basis examination, a diastolic murmur was 
not noted.  Furthermore, a murmur, regardless of type, was 
not found during the physical examinations in April 1998 and 
June 1998, and only a systolic murmur was heard on the May 
1998 VA examination.  

The veteran underwent two EKGs in 1998.  One in February 
reportedly was normal and the exercise EKG in July 1998 was 
noted to be "possibly" positive; however, it was not noted 
to show cardiac enlargement or "characteristic 
manifestations."  In fact, one of the observations reported 
was that there were no changes.  Also, February 1998 X-rays 
did not reveal a definitely enlarged heart, and the May 1998 
echocardiogram revealed a normal left ventricle and normal 
atrial and right ventricular dimensions.  Thus, the 
preponderance of the competent evidence is against a rating 
greater than 10 percent under the old criteria.  See 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997).  That rating 
contemplates an identifiable valvular lesion; slight dyspnea, 
if any; and no cardiac enlargement.  The veteran's rheumatic 
heart disease is shown to fall within those criteria.  

Furthermore, a higher disability rating under the new 
criteria is not warranted.  On the July 1998 exercise 
treadmill test, the veteran was able to perform a workload of 
ten METs before the test was stopped due to shortness of 
breath and tightness/pain in the chest.  A 30 percent rating 
is warranted when a workload of greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
Such is not shown in this case.  In addition, there is no 
persuasive evidence of cardiac hypertrophy or dilatation on 
EKG, echocardiogram, or X-ray.  As previously noted, the 
February 1998 chest X-rays were normal, and the May 1998 
echocardiogram revealed a normal left ventricle along with 
normal atrial and right ventricular dimensions.  In sum, the 
preponderance of evidence is against a rating in excess of 10 
percent under the revised criteria.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1999). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for rheumatic heart 
disease.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
Although the veteran has reported that he could no longer 
work laying carpet and he is receiving nonservice-connected 
disability pension benefits, he has significant nonservice-
connected disabilities including arthritis, bipolar disorder, 
and Crohn's disease.  The evidence in this does not show that 
the veteran's service-connected rheumatic heart disease, 
alone, causes any marked interference with employment or 
requires frequent periods of hospitalization that render 
impractical the use of the regular schedular standards.


ORDER

An evaluation in excess of 10 percent for rheumatic heart 
disease is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

